DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-8, 10-16, and 18-23 are pending in the instant application.  Previous claims 6 and 17 have been cancelled.  The restriction requirement is removed and claims 19-20 are rejoined.  Claims 21-23 are new.

Election/Restrictions
The Requirement for Restriction filed 09/15/2021 is withdrawn.  The ablation catheter of previously-withdrawn claims 19 and 20 have been amended into a scope that is commensurate with that of the ablation catheters of amended independent claims 1 to 18.  Particularly, claim 11 has been amended to claim the handle assembly being manipulatable to move the at least one push-pull wire to selectively deflect the ablation head out of axial alignment with the catheter body.  Thus, the basis for the examiner’s determination that claims 1 to 18 (Invention I) and claims 19-20 (Invention II) are related 

Response to Arguments
Applicant’s arguments, see page 23, filed 11/19/2021, with respect to claim objections have been fully considered and are persuasive.  The previously-held claim objections have been obviated by claim amendments.  The claim objections of claims 1, 2, 4, 13, 17, and 18 have been withdrawn.  Upon reviewing the amended claims, an additional claim objection for claim 3 was found.  Please see claim objections below.
Applicant’s arguments, see page 23, filed 11/19/2021, with respect to 35 U.S.C 112 (a) rejections of claim 17 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejections of claim 17 have been obviated due to amendments (claim 17 being cancelled).  The 35 U.S.C 112(a) rejections of claim 17 have been withdrawn.  However, similar rejections are now given to now-pending claims 19-20 and 23.  Please see 35 U.S.C 112(a) rejections below.
Applicant’s arguments, see page 24, filed 11/19/2021, with respect to 35 U.S.C 112(b) rejections of claims 1-8 and 10-18 have been fully considered and are persuasive.   The 35 U.S.C 112(b) rejections of claims 1-8 and 10-18 have been obviated by claim amendments.  The 35 U.S.C 112(b) rejections of claims 1-8 and 10-18 have been withdrawn.  However, a similar 112(b) rejection that was given to previous claim 17 is now given to now-pending claims 19-20 and 23.  Please see 35 U.S.C 112(b) rejections below.
Applicant’s arguments, see pages 24-26, filed 11/19/2021, with respect to double patenting rejections of claims 1-8 and 10-18 have been fully considered and are persuasive.  The previously-held double patenting rejections have been obviated by amendments.  The Applicant argues that the ablation catheters defined in amended independent claims 1 and 18 of the instant application each have an ablation head that is configured to electrically conduct at least one of a direct current energy and a radio-frequency energy into a target tissue.  The Applicant further argues that there is also a power cable that is connectable to a power source for electrically energizing the ablation head and the Applicant argues that this a distinction over the guidewire assembly of the ‘846 application.  The Examiner agrees.  The double patenting rejection of claims 1-8 and 10-18 has been withdrawn. 
Applicant’s arguments, see page 26, filed 11/19/2021, with respect to the requirement for restriction filed 09/15/2021 have been fully considered and are persuasive.  The Applicant argues that the ablation catheter of previously-withdrawn claims 19 and 20 have been amended into a scope that is commensurate with that of the ablation catheters of amended independent claims 1 to 18.  Particularly, claim 11 has been amended to claim the handle assembly being manipulatable to move the at least one push-pull wire to selectively deflect the ablation head out of axial alignment with the catheter body.  Thus, the basis for the examiner’s determination that claims 1 to 18 (Invention I) and claims 19-20 (Invention II) are related as combination and  of claims 19-20 has been withdrawn. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “wherein the controller is programmed to calculate the difference in the lateral-force-induced third and fourth states of the reflected first and second Bragg wavelengths in comparison to the first state of the reflected first and second Bragg wavelengths and to convert that difference into an orientational value of the ablation head out of axial alignment with the catheter body” in claim 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, no corresponding structure, or disclosed algorithm for how the controller converts the calculated difference into an orientational value of the ablation head out of axial alignment with the catheter body. Please see subsequent 35 U.S.C 112(a) and 112(b) rejections. (see also MPEP 2181 (II) (B))
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 objected to because of the following informalities:  
Line 4: “a chirped FBGs” should be changed to “a chirped FBG”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 19, it is claimed “wherein the controller is programmed to calculate the difference in the lateral-force-induced third and fourth states of the reflected first and second Bragg wavelengths in comparison to the first state of the reflected first and second Bragg wavelengths and to convert that difference into an orientational value of the ablation head out of axial alignment with the catheter body”.  However, there is no explanation or disclosed algorithm for how the orientational value of the ablation head is calculated in the disclosure.  Throughout the specification, all that can be found is a recitation of this limitation that the processor can calculate an orientational value.  This is not sufficient to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time it was filed.  Therefore, claim 19 is rejected under 35 U.S.C 112(a), as failing to comply with the written description requirement.
*Note: Claims 20 and 23 also rejected due to their dependency on claim 19.
Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 19, it is claimed “wherein the controller is programmed to calculate the difference in the lateral-force-induced third and fourth states of the reflected first and second Bragg wavelengths in comparison to the first state of the reflected first and second Bragg wavelengths and to convert that difference into an orientational value of the ablation head out of axial alignment with the catheter body”.  However, there is no explanation or disclosed algorithm for how the orientational value of the ablation head is calculated in the disclosure.  Throughout the specification, all that can be found is a recitation of this limitation that the processor can calculate an orientational value.  The disclosure does not provide enough support to allow one of ordinary skill in the art to determine how the orientational value is calculated.  Based off the Applicant’s disclosure, one of ordinary skill in the art would not even be sure as to what would constitute “an orientational value”, much less an algorithm a processor would need to be programmed to perform in order to calculate such an orientational value.  There is a lack of working examples and direction provided by the Inventor in regards to how to determine the orientational value.  Therefore, claim 19 is rejected under 35 U.S.C 112(a), as failing to comply with the enablement requirement.
*Note: Claims 20 and 23 also rejected due to their dependency on claim 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “wherein the controller is programmed to calculate the difference in the lateral-force-induced third and fourth states of the reflected first and second Bragg wavelengths in comparison to the first state of the reflected first and second Bragg wavelengths and to convert that difference into an orientational value of the ablation head out of axial alignment with the catheter body” renders claim 19 indefinite.  It is unclear how these calculations are being used to determine an orientational value.  It is also unclear what constitutes an orientational value.  
*Note: Claims 20 and 23 also rejected due to their dependency on claim 19.

Allowable Subject Matter
The claimed subject matter of Claims 1-5, 7-8, 10-16, and 18-23 is found to have allowable subject matter (Claims 1-2, 4-5, 7-8, 10-16, 18, and 21-22 are allowed as filed) for the following reasons:
With regards to independent claims 1, 18, and 19, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Leo (U.S 2018/0339134), Tegg, et al. (U.S 2019/0374282), and Holmberg (U.S 2021/0052320)) does not teach 
a collar/collet assembly radially aligned with the spring of the hypotube and the first and second strain-sensing FBGs
wherein, with the at least one light source emitting the first light spectrum into the first FBG and the second light spectrum into the second FBG, and wherein, in comparison to a first state of the reflected first and second Bragg wavelengths with no axial or lateral force imparted to the ablation head, with only an axial force imparted to the ablation head to cause the spring to compress but with the ablation head remaining axially aligned with the catheter body, the collar/collet assembly applies equal radial force to the first and second strain-sensing FBGs so that the first and second light wavelength detectors receive the reflected first and second Bragg wavelengths in a second state, shifted the same amount with respect to the first state of the reflected first and second Bragg wavelengths, and wherein the controller is programmed to calculate the difference between the first and second states of the reflected first and second Bragg wavelengths and to convert the difference into the magnitude of the axial force vector imparted to the ablation head, and 
wherein, with both axial and lateral forces imparted to the ablation head to cause the ablation head to deflect out of axial alignment with the catheter body, the spring of the hypotube 4LRM-FBG-0205deflects out of axial alignment to cause the collar/collet 
Leo, Tegg, and Holmberg do teach the use of Fiber Bragg Gratings to determine forces imparted on an ablation head or end effector, but do not teach or render obvious the specificity of the instant application which involves distinguishing combinations of axial and lateral forces into different states and wherein there is a spring of the hypotube that deflects out of axial alignment to cause the collar/collet assembly to apply appropriate reaction forces to the respective FBGs.  No other prior art reference could be found that teaches or renders obvious these limitations of instant claims 1, 18, and 19.  Claims 2-5, 7-8, 10-16, and 20-23 also contain allowable subject matter due to their dependency on claims 1, 18, and 19.  The Examiner notes that despite the indication of allowable subject matter, there are is an objection and rejections hereinabove that must be overcome.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The amendments made to claim 11 resulted in withdrawal of the restriction requirement.  Newly rejoined claims are rejected to under 35 U.S.C 112.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792